Citation Nr: 0828148	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-05 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected allergic rhinitis.  

2.  Entitlement to service connection for claimed head injury 
residuals.  

3.  Entitlement to service connection for claimed chest pain.  

4.  Entitlement to service connection for a claimed eye 
disorder.  

5.  Entitlement to service connection for claimed chronic 
cough.  

6.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a claimed sinus 
disorder.  

7.  Entitlement to service connection for a claimed hip 
disorder.  

8.  Entitlement to service connection for claimed right thigh 
pain.  

9.  Entitlement to service connection for claimed bilateral 
Valsalva.  

10.  Entitlement to service connection for claimed tinea 
versicolor.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
August 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the RO.  

The veteran's claim of service connection for a sinus 
disorder was the subject of a previous decision.  The Board 
has a legal duty to address the "new and material evidence" 
requirement under 38 C.F.R. § 3.156(a) regardless of the 
actions of the RO.  

If the Board finds that new and material evidence has not 
been submitted, it is bound by a statutory mandate not to 
consider the merits of the case.  Barnett v. Brown, 8 
Vet.App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); 
see also McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  

The claims of service connection for a claimed sinus 
disorder, chronic cough, hip disorder and tinea versicolor as 
well as the claim for an increased rating for the service-
connected allergic rhinitis are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The evidence associated with the claims file since the 
March 1995 denial of service connection for a sinus disorder 
is neither cumulative nor redundant of evidence previously of 
record and does relate to unestablished facts necessary to 
substantiate the claim and does raise a reasonable 
possibility of changing the outcome.  

2.  The veteran currently is not shown to have a medical 
condition manifested by bilateral Valsalva, chest pain or 
right thigh pain or an acquired eye disorder that is due to 
any event or incident of his period of active service.  

3.  The veteran currently is shown to have residual 
disability manifested by a cognitive deficit that as likely 
as not is due a head injury or other event of his extensive 
period of active service.   


CONCLUSIONS OF LAW

1.  As the evidence received since March 1995 is new and 
material, the claim of service connection for a sinus 
disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).  

2.  The veteran is not shown to have disability manifested by 
bilateral Valsalva, chest pain or right thigh pain or an 
acquired eye disability due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303 (2006).  

3.  By extending the benefit of the doubt to the veteran, his 
disability manifested by a cognitive deficit is due to a head 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a December 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  VCAA notification does not 
require an analysis of the evidence already contained in the 
record or any inadequacies of such evidence, as that would 
constitute a preadjudication inconsistent with applicable 
law.  

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letter was issued prior to the appealed 
April 2004 rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving 
service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  

The Board is also aware of the considerations of the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding the need 
for notification of the evidence and information that is 
necessary to reopen a claim and what is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  However, there is no defect in this case.  In the 
December 2003 letter, the veteran was advised of both the 
type of evidence needed to reopen his claim and what was 
necessary to establish entitlement to the claimed benefit.  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  

Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


II. New and Material

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.   38 U.S.C.A. §§ 7104, 7105.  

Under 38 U.S.C.A. § 5108, however, "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

In this case, the veteran's original claim of service 
connection for a sinus disorder was denied in a rating 
decision by the RO in March 1995.  The veteran was notified 
of this decision but did not file a timely appeal.  Thus, the 
March 1995 decision is final under 38 U.S.C.A. § 7104(a) and 
the Board must first ascertain whether new and material 
evidence has been received to reopen the claim.  

The additional evidence added to the record includes 
additions to the service treatment record, the reports of 
March 2004 and April 2005 examinations and various statements 
from the veteran regarding his claimed sinus disorder.  

The Board finds that the items identified hereinabove are 
"new" evidence in the sense that they were not before the 
adjudicator in March 1995.  The additional items of evidence 
also are "material" and, in fact, constitute a claim for 
benefits based on the veteran's continued active service.  

In this regard, the veteran's lay statements, are certainly 
credible for the purpose of describing his symptoms capable 
of lay observation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In this case, the competent medical 
evidence found no evidence of a current sinus disorder.  

Under these circumstances, the Board concludes that new and 
material evidence to reopen the claim of service connection 
for a sinus disorder has been presented in this case.  


III. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board notes the service treatment record does not show 
complaints, findings or treatment for a head injury, an eye 
disorder, a right thigh injury or chest pain.  

An October 1982 service treatment record indicates that the 
veteran suffered a head injury in a motor vehicle accident.  

In a November 1985 service treatment record, the veteran 
complained of having pain in his right thigh ongoing for 
three days.  An examination of the thigh revealed no 
deformity, and the veteran was noted as having a normal gait.  

An October 2000 service treatment record indicates that the 
veteran had experienced a recent episode of pink eye.  During 
this follow-up visit, the veteran reported that his eye felt 
better and that he had no eye complaints.  

Subsequent to service, in an April 2005 VA neurological 
examination, the veteran reported having a history of a head 
injury.  Since this head injury, he reported deteriorating 
memory and speech.  

On examination, the examiner opined that the veteran's memory 
loss was less likely to be only due to his head injury.  The 
examiner noted that the veteran reported being involved in 
several other accidents and opined that it was likely that 
several head injuries might result in cognitive decline.  

In a subsequent May 2005 VA mental health examination, the 
veteran again related his history of a head injury with 
symptoms associated with memory loss.  On examination, the 
examiner concluded the veteran had impaired functioning in a 
number of cognitive domains.  

The VA examiner explained that the findings were far worse 
than expected given the history of mild head injury.  The 
examiner stated that the veteran's performance on a number of 
cognitive measures suggested that his effort was variable.  

The VA examiner explained that this variable effort could be 
attributed to either poor motivation (i.e., secondary gain) 
or a subconscious process (i.e., conversion, factitious 
disorder).  In any event, the examiner stated that variable 
effort did not mean that the veteran was not experiencing 
cognitive deficits that might be linked to a specific cause.  

The examiner noted that it was impossible to offer a 
definitive conclusion on whether the veteran's cognitive 
difficulties were related to his head injury.  

However, the examiner opined that, although the veteran's 
mild head injury affected his functioning in some minimal 
way, it was less likely than not that the current findings 
indicating significant cognitive problems were related to 
these head injuries.  The examiner stated that stress, pain 
and potential secondary gain could also explain some of the 
noted cognitive deficiencies.  

In an April 2005 VA examination, the veteran complained of an 
arrhythmic heartbeat.  An EKG reported showed bradycardia but 
was otherwise normal.  He also complained of a recurring 
right anterior thigh "charlie horse."  

On examination, the veteran exhibited a regular heart rhythm.  
There were no appreciable murmurs.  The VA examiner noted 
that the veteran reported "[no] coherent history concerning 
Valsalva."  There were no muscular abnormalities noted 
regarding the right thigh, and atrophy was not demonstrated 
in the right thigh.  The examiner concluded that no diagnosis 
had been established for the chest pain and that no 
abnormalities were noted in the thigh.  

In an April 2005 VA eye examination, the veteran complained 
of blurred distance vision and recurrent pink eye that was 
not currently active.  On examination, the veteran was 
diagnosed with mild refractive error with presbyopia.  The 
examiner also noted a history of recurrent ocular infections 
per the veteran's reported history; however, noted there was 
no evidence of active ocular pathology in either eye.  

Currently, the evidence supporting the claims of service 
connection for a head injury, bilateral Valsalva, chest pain, 
an eye disorder and right thigh pain includes the veteran's 
own lay statements.  

While the veteran can report symptoms capable of lay 
observation, he does not possess the requisite medical 
training or credentials needed to render a diagnosis or 
competent opinion as to medical causation.  Accordingly, a 
lay opinion cannot constitute medical evidence in this case 
for the purpose of establishing a current diagnosis or the 
presence of a current disability.  See Espiritu v. Derwinski, 
2 Vet. App. at 494-95 (1992).  

However, the Board finds  the medical evidence to be in 
relative equipoise in showing that the veteran has a current 
cognitive deficit that as likely as not is due either some 
form of head injury or disease process of his extensive 
period of active service.  By extending the benefit of the 
doubt to the veteran, service connection for a disability 
manifested by a cognitive deficit.  

On the other hand, the medical evidence shows that the 
veteran does not have a current condition manifested by chest 
pain, bilateral Valsalva or right thigh pain or an acquired 
eye disorder.  In this regard, the Board also notes that 
"pain, alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Absent competent evidence of current disability, the claims 
of service connection for bilateral Valsalva, chest pain, an 
eye disorder or right thigh pain must denied.  

Thus, as the preponderance of the evidence is against the 
claims of service connection for chest pain, bilateral 
Valsalva, an eye disorder and right thigh pain, the appeals 
to this extent must be denied.  


ORDER

Service connection for head injury residuals manifested by a 
cognitive deficit is granted.  

Service connection for claimed chest pain is denied.  

Service connection for claimed bilateral Valsalva is denied.  

Service connection for a claimed eye disorder is denied.  

Service connection for claimed right thigh pain is denied.  

As new and material evidence has been submitted to reopen the 
claim of service connection for a claimed sinus disorder, the 
appeal to this extent is allowed and subject to further 
action as discussed hereinbelow.  




REMAND

The veteran's allergic rhinitis is evaluated under 38 C.F.R. 
§ 4.97, Diagnostic Code 6522 (2007).  Under Diagnostic Code 
6522, a 10 percent evaluation is assigned for allergic 
rhinitis without polyps, but with greater than 50-percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  A 30 percent evaluation is 
warranted for allergic rhinitis with polyps.  

In his March 2004 and April 2005 VA examinations, the veteran 
complained of blocked nasal passages.  However, the examiner 
failed to fully identify the likely extent of any nasal 
obstruction or other disabling manifestation related to the 
allergic rhinitis.  

VA regulations provide that where "the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2005); see 38 C.F.R. § 
19.9 (2005).  

Where the Board makes a decision based on an examination 
report that does not contain sufficient detail, remand is 
required by the courts "for compliance with the duty to 
assist by conducting a thorough and contemporaneous medical 
examination." Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Thus, the 
Board finds that a more contemporaneous VA examination is 
necessary.  

The veteran has also claimed service connection for a chronic 
cough and sinus manifestations.  However, the Board finds 
that the medical evidence of record is not clear as to 
whether he experiences current manifestations of a chronic 
pulmonary or sinus condition.  

Finally, the Board observes that the service records document 
complaints, findings and treatment for a hip disorder and 
tinea versicolor.  The veteran continues to assert that he 
suffers from current disabilities related thereto; however, 
he has not been offered a VA examination addressing these 
specific disabilities.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
addressed the four elements that must be considered in 
determining whether a VA medical examination must be provided 
as required by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation. 

Given the findings in service and continued complaints, the 
Board finds a VA examination is necessary to determine the 
etiology of his claimed disorders.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding his claims.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide and inform him of 
the type of evidence that he is expected 
to provide.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

With regard to the claim for an increased 
rating for the service-connected allergic 
rhinitis, he should be notified that to 
substantiate his increased evaluation 
claim: (1) he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disabilities and the 
effect that worsening has on his 
employment and daily life; (2) if the 
diagnostic code under which the veteran 
is rated contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by his 
demonstrating a noticeable worsening or 
increase in severity of the disabilities 
and the effect of that worsening has on 
his employment and daily life (such as a 
specific measurement or test result), the 
veteran must be provided at least general 
notice of that requirement; (3) he must 
be notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes; and (4) the notice must 
also provide examples of the types of 
medical and lay evidence that the he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation.  See Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
recent treatment received for his 
service-connected allergic rhinitis and 
his claimed sinus disorder, hip disorder, 
chronic cough and tinea versicolor.  
Based on the response, the RO should 
undertake all indicated action to obtain 
copies of all clinical records from any 
identified treatment source.  The veteran 
should also be informed that he can 
submit evidence to support his claims.  

3.  The veteran then should be afforded 
VA examinations to include for the 
purpose to evaluating the current 
severity of his service-connected 
allergic rhinitis.  

The veteran's claims folders, to include 
a copy of this REMAND, must be made 
available to and reviewed by the 
examiner.   A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
Any indicated studies should be 
performed.  
 
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should determine whether the 
veteran's allergic rhinitis is manifested 
by obstruction of his nasal passages.  
Any findings should be expressed in terms 
of percentage of obstruction of the nasal 
passage.  

With respect to the claimed sinus 
disorder and chronic cough, the VA 
examiner should comment on the nature and 
extent of any current upper respiratory 
or pulmonary disease.  In formulating the 
foregoing opinion, the examiner should 
opine as to whether the veteran at least 
as likely as not suffers from current 
sinus disability or pulmonary disability 
manifested by a chronic cough due to a 
chronic disease process that had its 
clinical onset during service.  A 
complete rationale must be given for all 
opinions and conclusions expressed in a 
typewritten report.  

4.  The veteran should also be afforded a 
VA examination to determine the nature 
and likely etiology of the claimed hip 
disorder or tinea versicolor.  

The veteran's claims folders, to include 
a copy of this REMAND, must be made 
available to and reviewed by the 
examiner(s).   A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner(s).  Any indicated studies 
should be performed.  
 
Based on a review of the claims file and 
the clinical findings, the examiner 
should opine as to whether the veteran 
has a current hip disability or 
disability manifested by tinea versicolor 
that at least as likely as not (e.g., a 
50 percent or greater likelihood) had 
their clinical onset during his period of 
active service.  A complete rationale 
must be given for all opinions and 
conclusions expressed in a typewritten 
report.  

5.  After completion of all indicated 
development, the veteran's claims should 
be readjudicated in light of all of the 
evidence of record.  If any determination 
remains adverse to the veteran, then he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case in this regard and afforded 
an opportunity to respond thereto.  

Thereafter, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


